UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 31, 2012 (August 1, 2012) ECOLOCAP SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-52256 (Commission File No.) 1250 S. Grove Avenue, Suite 308 Barrington, Illinois60010 (Address of principal executive offices and Zip Code) (866) 479-7041 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On August 1, 2012, we issued a press release announcing that our shares are now trading under the same trading symbol ECOS but on the OTCQB (http://www.otcmarkets.com) an inter-dealer quotation system for publicly traded companies that are current in their SEC required filings. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit Document Description Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 31st day of July, 2012. ECOLOCAP SOLUTIONS INC. BY: MICHAEL SIEGEL Michael Siegel Principal Executive Officer and member of the Board of Directors -2-
